 Case 4:19-cv-04160-SOH Document 10                 Filed 04/06/21 Page 1 of 1 PageID #: 58




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

DON KAUFFMAN, et al.                                                                  PLAINTIFFS

v.                                    Case No. 4:19-cv-4160

STATE FARM FIRE &
CASUALTY COMPANY                                                                     DEFENDANT

                                           JUDGMENT

       The Court has been notified that all claims in this case have been settled. Further, the Court

finds that this case should be and hereby is DISMISSED WITH PREJUDICE subject to the

terms of the settlement agreement. If any party desires that the terms of settlement be a part of the

record, those terms should be reduced to writing and filed with the court within thirty (30) days of

the entry of this Judgment. The court retains jurisdiction to vacate this order and to reopen this

action upon cause shown that the settlement has not been completed and further litigation is

necessary.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
